UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4894


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

THOMAS EDWIN FOREBUSH,

                  Defendant - Appellant.



Appeal   from  the   United  States  District  Court       for  the
Western District of North Carolina, at Charlotte.          Frank D.
Whitney, District Judge. (3:07-cr-00098-FDW-3)


Submitted:    May 14, 2009                  Decided:   June 17, 2009


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, Charlotte, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Thomas Edwin Forebush timely appeals from the twelve

month and one day sentence imposed following his guilty plea to

one count of conspiracy to defraud the government, 18 U.S.C.

§ 371 (2006), by violating the Clean Water Act, 33 U.S.C. §§

1317, 1319(c)(2) (2006).               Forebush’s appellate counsel filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious grounds for appeal, but

questioning whether there is conclusive evidence that Forebush

received ineffective assistance of counsel below and asking this

court to review the record for any other meritorious issues.

Forebush has not filed a pro se brief, though he was informed of

his right to do so.          Finding no error, we affirm.

             A    defendant       may     raise         a   claim     of      ineffective

assistance       of   counsel    “on     direct        appeal    if   and   only   if   it

conclusively appears from the record that his counsel did not

provide effective assistance.”                    United States v. Martinez, 136

F.3d 972, 979 (4th Cir. 1998).                    To prove ineffective assistance

the   defendant       must      show    two       things:       (1)   “that     counsel’s

representation         fell       below           an    objective          standard     of

reasonableness” and (2) “that there is a reasonable probability

that, but for counsel’s unprofessional errors, the result of the

proceeding       would    have         been       different.”          Strickland       v.

Washington, 466 U.S. 668, 688, 694 (1984).                       In the context of a

                                              2
guilty plea, “the defendant must show that there is a reasonable

probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.”                   Hill

v. Lockhart, 474 U.S. 52, 59 (1985).               Our review of the record

reveals no conclusive evidence that Forebush’s counsel did not

provide effective assistance.           Therefore, we decline to review

Forebush’s claim on direct appeal.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Forebush’s conviction and sentence.                      This

court requires that counsel inform Forebush, in writing, of his

right to petition the Supreme Court of the United States for

further review.      If Forebush requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

counsel   may   move   in    this    court   for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Forebush.        We dispense with oral argument because

the facts and legal conclusions are adequately presented in the

materials   before     the   court    and    argument   would    not   aid   the

decisional process.

                                                                       AFFIRMED




                                        3